Citation Nr: 0825893	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  07-27 738	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1945 to February 
1947.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 2006 rating action that denied service 
connection for a skin disorder.

In February 2008, the veteran and his wife testified at a 
Board hearing before the undersigned Veterans Law Judge (VLJ) 
at the RO.

In June 2008, the undersigned VLJ granted the veteran's 
February 2008 motion to advance this case on the Board's 
docket pursuant to the provisions of 38 U.S.C.A. § 7107(a)(2) 
(West 2002) and 38 C.F.R. § 20.900(c) (2007).
 
For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)) include enhanced duties to 
notify and assist claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim on appeal has not been accomplished.

The veteran contends that he currently suffers from a skin 
disorder that had its onset in service.  In September 2006, 
the National Personnel Records Center advised the RO that 
some service medical records were unavailable, having been 
destroyed in a fire years ago.  Although the record contains 
some correspondence from the RO to the veteran addressing 
some VCAA notice and duty to assist provisions, it does not 
include correspondence that sufficiently addresses the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
view of the absence of service medical records, the veteran 
should be notified of alternative evidence that he may submit 
to support the claimed inservice onset of his skin disorder, 
such a statements from service comrades who may have observed 
a skin disorder in service, and/or medical evidence 
establishing that a skin disorder existed shortly after 
separation from service.  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter to 
the veteran should also explain that he has a full 1-year 
period for response.  See 38 U.S.C.A. § 5103; but see also 
38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to 
clarify that the VA may make a decision on a claim before the 
expiration of the 1-year VCAA notice period).  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.  
  
By rating action of October 2006, the RO denied service 
connection for the veteran's claimed skin disorder on the 
basis of an October 2006 VA examination that showed that no 
current skin disorder existed.  Subsequent to that rating 
action, the veteran submitted medical evidence from a VA 
medical facility indicating complaints of a skin disorder in 
May 2007, and clinical findings showing the existence of a 
skin disorder with a diagnostic impression of possible 
urticaria in June 2007.  Although the latter examination 
noted the veteran's history of a rash on the arms, abdomen, 
back, groin, and neck, the examiner was not requested to 
state a medical opinion as to the etiology of the current 
skin disorder.  In view of the medical evidence showing the 
current existence of a skin disorder, the Board finds that a 
VA dermatological examination with a medical opinion as to 
its etiology is necessary to resolve the service connection 
issue on appeal.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R.  § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of the notice of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.    

On remand, the RO should also obtain all dermatological 
records of outstanding treatment and evaluation of the 
veteran's skin at the Fort Pierce, Florida VA clinic from 
June 2007 up to the present time.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration 
thereof, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
under 38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send the veteran and 
his representative a letter that informs 
him of alternative evidence that he may 
submit to support the claimed inservice 
onset of his skin disorder, such a 
statements from service comrades who may 
have observed a skin disorder in service, 
and/or medical evidence establishing that 
a skin disorder existed shortly after 
separation from service.  The letter 
should also request him to provide 
sufficient information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence that is not 
currently of record.  The RO's 
letter should clearly explain to the 
veteran that he has a full 1-year period 
to respond (although the VA may decide 
any claim within the 1-year period).   

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

3.  The RO should obtain all 
dermatological records of outstanding 
treatment and evaluation of the veteran's 
skin at the Fort Pierce, Florida VA 
clinic from June 2007 up to the present 
time.  In requesting these records, the 
RO should follow the current procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims folder.

4.  Thereafter, the RO should arrange for 
the veteran to undergo a VA 
dermatological examination to determine 
the etiology of any current skin 
disorder.  The entire claims folder must 
be made available to the medical 
professional designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should review the claims 
folder and render an opinion, consistent 
with the clinical findings and sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability) that any 
current skin disorder had its onset 
during the veteran's military service or 
is otherwise related thereto. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

6.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.           
 
8.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
him the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

